Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/475,406 REMOTE ANCHORING APPARATUS filed on 7/2/2019.  Claims 1-5, 8 and 9 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach wherein the anchoring element comprises a cone with a wider end closer to a bottom end thereof and a diameter gradually getting smaller as much as getting farther from the bottom end of the anchoring element towards a top end thereof in combination with an anchoring unit at one end of the anchoring element.  
With regards to claim 8, the reasons for allowance are of record.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/11/21